               Case 3:17-cv-07210-SK Document 228 Filed 06/22/20 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     919 East Main Street, Suite 1900
 7   Richmond, VA 23219
 8   Telephone: (202) 616-8098
     Fax: (804) 819-7417
 9   E-mail: robert.c.merritt@usdoj.gov

10   Attorneys for Defendants

11
                               UNITED STATES DISTRICT COURT
12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
14    THE PEOPLE OF THE STATE OF               No. 3:17-cv-7106-SK
      CALIFORNIA,
15
                      Plaintiff,
16
              v.
17
      UNITED STATES DEPARTMENT OF
18    EDUCATION, et al.,
19                    Defendants.
20
21                                             No. 3:17-cv-7210-SK
      MARTIN CALVILLO MANRIQUEZ, et al.,
22
                      Plaintiffs,
23                                             JOINT STATUS REPORT
              v.
24
      UNITED STATES DEPARTMENT OF
25    EDUCATION, et al.,
26                    Defendants.

27
28



     Joint Status Report
     3:17-cv-7106-SK; 3:17-cv-7210-SK
               Case 3:17-cv-07210-SK Document 228 Filed 06/22/20 Page 2 of 3




 1          The parties hereby submit the following status report in response to the Court’s orders of
 2   May 11 and May 21, 2020.
 3          The parties continue to engage in good faith settlement negotiations, which have been
 4   productive. The parties request additional time to continue working through the terms of an
 5   agreement and to secure the necessary approvals. In order to allow the parties to focus their time
 6   and resources on facilitating settlement, the parties jointly propose that the Court continue to hold
 7   pending litigation deadlines in abeyance while the parties’ discussions continue. The parties
 8   propose to file another joint status report on or before July 22, 2020, to advise the Court on the
 9   status of the settlement negotiations.
10   Dated: June 22, 2020                              Respectfully submitted,
11                                                     JOSEPH H. HUNT
                                                       Assistant Attorney General
12
                                                       MARCIA BERMAN
13                                                     Assistant Branch Director
14                                                     /s/ R. Charlie Merritt
                                                       R. CHARLIE MERRITT (VA Bar # 89400)
15                                                     KEVIN P. HANCOCK
                                                       Trial Attorneys
16                                                     U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
17                                                     Richmond, VA 23219
                                                       Telephone: (202) 616-8098
18                                                     Fax: (804) 819-7417
                                                       E-mail: robert.c.merritt@usdoj.gov
19
                                                       Attorneys for Defendants
20
21
22
     /s/ Bernard A. Eskandari
23   XAVIER BECERRA
     Attorney General of California
24   NICKLAS A. AKERS
     Senior Assistant Attorney General
25   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
26   AMOS E. HARTSTON (SBN 186471)
     Deputy Attorney General
27   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
28   Tel: (213) 269-6348
     Fax: (213) 897-4951


     Joint Status Report
     3:17-cv-7106-SK; 3:17-cv-7210-SK
               Case 3:17-cv-07210-SK Document 228 Filed 06/22/20 Page 3 of 3



     Email: bernard.eskandari@doj.ca.gov
 1
     Attorneys for Plaintiff the People of the State
 2   of California
 3   /s/ Natalie Lyons
     JOSEPH JARAMILLO (SBN 178566)
 4   NATALIE LYONS (SBN 293026)
     Housing & Economic Rights Advocates
 5   1814 Franklin Street, Suite 1040
     Oakland, CA 94612
 6   Tel.: (510) 271-8443
     Fax: (510) 868-4521
 7   Email: nlyons@heraca.org
 8   /s/ Margaret O’Grady
     EILEEN M. CONNOR (SBN 248856)
 9   TOBY R. MERRILL (Pro Hac Vice)
     MARGARET E. O’GRADY (Pro Hac Vice)
10   Legal Services Center Of Harvard Law School
     122 Boylston Street
11   Jamaica Plain, MA 02130
     Tel.: (617) 390-3003
12   Fax: (617) 522-0715
     Email: mogrady@law.harvard.edu
13
     Attorneys for Class Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Status Report
     3:17-cv-7106-SK; 3:17-cv-7210-SK
